       Case 2:20-cv-00940-GGG-DPC Document 34 Filed 09/17/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    COURTNEY ROCK AND BRIAN                                                      CIVIL ACTION
    VAN EYCKE
                                                                                       NO: 20-940
    VERSUS
                                                                                  SECTION: T(2)
    TRACI BROWN, ELAINE DUSKIN,
    GEICO CASUALTY COMPANY, ABC
    INSURANCE COMPANY, ARTHUR
    CLAYTON, PROGRESSIVE
    CASUALTY INSURANCE COMPANY,
    LYFT, INC., AND INDIAN HARBOR
    INSURANCE COMPANY
                                  ORDER

         Before the Court is a Motion to Remand1 filed by Courtney Rock and Brian Van Eycke

(“Plaintiffs”). Indian Harbor Insurance Company (“Indian Harbor”) has filed an opposition.2 For

the following reasons, the Motion to Remand3 is GRANTED.

                                         BACKGROUND

         On January 6, 2020, Plaintiffs initiated this action in Orleans Parish Civil District Court

seeking damages arising out of an automobile accident. 4 Plaintiffs named several defendants,

including Indian Harbor, Traci Brown, and Lyft, Inc. Traci Brown was served by the sheriff on

March 12, 2020. Lyft, Inc. was served on March 18, 2020. On March 18, 2020, Indian Harbor filed

a Notice of Removal removing the case to this Court.5 Plaintiffs oppose Indian Harbor’s removal

on two grounds: (1) that two properly joined and served defendants have not consented to removal;

and (2) that Indian Harbor failed to affirmatively allege citizenship of two defendants.




1
  R. Doc. 3.
2
  R. Doc. 14.
3
  R. Doc. 3.
4
  R. Doc. 1-1.
5
  R. Doc. 1.


                                                  1
       Case 2:20-cv-00940-GGG-DPC Document 34 Filed 09/17/20 Page 2 of 3




         Courts should determine whether subject-matter jurisdiction is present before addressing

other issues. 6 Federal Courts are courts of limited jurisdiction, possessing only the authority

granted by the United States Constitution and conferred by the United States Congress. 7 A

defendant may remove a civil action filed in state court if the plaintiff could have brought the

action in federal court from the outset.8 Given the significant federalism concerns implicated by

removal, the removal statute is strictly construed, “and any doubt about the propriety of removal

must be resolved in favor of remand.”9 28 U.S.C. § 1332(a) provides that “district courts shall have

original jurisdiction of all civil actions where the matter in controversy exceeds the sum or value

of $75,000...and is between citizens of different States.” Remand is proper if at any time the Court

lacks subject-matter jurisdiction.10

         28 U.S.C. § 1446(b) creates a 30–day time limit for removal; the 30–day period is

mandatory and must be strictly construed.11 The “rule of unanimity” applies to removed cases with

multiple defendants: Absent exceptional circumstances, all served defendants must join or

otherwise file a written notice of consent to removal before the expiration of the 30–day removal

period in 28 U.S.C. § 1446.12 Applying the “first-served defendant” rule, the Fifth Circuit requires

that all defendants that have been served before removal must consent to removal within 30–days

after service of the first-served defendant.13 In order for all the defendants to “consent” to the

removal, it is not necessary for each of them to sign the original notice of removal, but “there must


6
  Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001) (citing Hitt v. Pasadena, 561 F.2d 606, 608 (5th Cir.
1977) (per curiam)).
7
  Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001).
8
  See 28 U.S.C. § 1441(a).
9
  Gutierrez v. Flores, 543 F.3d 248, 251 (5th Cir. 2008) (citation omitted); Gasch v. Hartford Accident & Indem.
Co., 491 F.3d 278, 281-82 (5th Cir. 2007) (citations omitted).
10
   28 U.S.C. § 1447(c).
11
   Getty Oil Corp. v. Insurance Co. of North America, 841 F.2d 1254, 1263 (5th Cir.1988).
12
   Id. at 1261–62.
13
   Getty Oil, 841 F.2d at 1263 (holding that all served defendants are required to join in petition for removal no later
than 30 days from the date on which the first defendant was served).


                                                           2
        Case 2:20-cv-00940-GGG-DPC Document 34 Filed 09/17/20 Page 3 of 3




be some timely filed written indication from each served defendant, or from some person or entity

purporting to formally act on its behalf in this respect and to have authority to do so, that it has

actually consented to such action.”14

         In this case, Indian Harbor’s notice of removal concluded that all “Defendants who have

been properly joined and served with Plaintiff’s petitions consent to this removal.” 15 Indian

Harbor’s notice of removal further represented that Lyft, Inc. and Traci Brown “have not been

properly joined and served.”16 However, Traci Brown was served by the sheriff several days

before Indian Harbor filed the notice of removal, and Lyft, Inc. was served on the same day

Indian Harbor filed the notice of removal. Indian Harbor’s notice of removal, therefore, fails to

meet the “rule of unanimity” because all served defendants did not consent to the removal, and

the notice of removal is procedurally defective.

                                         CONCLUSION

         Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion to Remand17 is

GRANTED.

         New Orleans, Louisiana, on this 17th day of September, 2020.



                                                         GREG GERARD GUIDRY
                                                       UNITED STATES DISTRICT JUDGE




14
   Id. at 1262 n. 11.
15
   R. Doc. 1, p.6.
16
   R. Doc. 1, p.4.
17
   R. Doc. 3.


                                                   3
